Case 18-05949        Doc 55     Filed 04/16/19     Entered 04/16/19 14:04:02          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 05949
         Tequila Ousley

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/01/2018.

         2) The plan was confirmed on 07/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/18/2018.

         5) The case was Dismissed on 10/30/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-05949             Doc 55         Filed 04/16/19    Entered 04/16/19 14:04:02              Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $610.47
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                             $610.47


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $582.99
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                               $27.48
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $610.47

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim          Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted       Allowed        Paid         Paid
 Accelerated Rehab Centers, Ltd          Unsecured     11,272.00            NA            NA            0.00       0.00
 America's Financial Choice Inc          Unsecured         342.00        750.81        750.81           0.00       0.00
 AT&T                                    Unsecured         487.00           NA            NA            0.00       0.00
 Athletico Inc                           Unsecured         318.00           NA            NA            0.00       0.00
 Bluesteam Brands                        Unsecured         305.00           NA            NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      4,483.00       7,976.93      7,976.93           0.00       0.00
 Comcast                                 Unsecured         440.00           NA            NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         400.00        844.24        844.24           0.00       0.00
 Concentra                               Unsecured         354.00           NA            NA            0.00       0.00
 Endress Property Management             Unsecured         865.00           NA            NA            0.00       0.00
 Enterprise Rent a Car                   Unsecured          89.00           NA            NA            0.00       0.00
 ERC/Enhanced Recovery Corp              Unsecured           0.00           NA            NA            0.00       0.00
 EZ Finance                              Unsecured      6,000.00            NA            NA            0.00       0.00
 First Cash                              Unsecured         300.00           NA            NA            0.00       0.00
 Fladland S MD                           Unsecured         740.00           NA            NA            0.00       0.00
 Guaranty bank                           Unsecured         885.00           NA            NA            0.00       0.00
 Guaranty Bk                             Unsecured           0.00           NA            NA            0.00       0.00
 Huntington Bank                         Unsecured         991.00           NA            NA            0.00       0.00
 Imagine                                 Unsecured         630.00           NA            NA            0.00       0.00
 MBB                                     Unsecured          92.00           NA            NA            0.00       0.00
 MRI of RIvernorth                       Unsecured      4,105.00            NA            NA            0.00       0.00
 MTI                                     Unsecured         243.00           NA            NA            0.00       0.00
 National Credit Adjusters               Unsecured      3,300.00            NA            NA            0.00       0.00
 Peoples Energy Corp                     Unsecured         878.00      2,211.57      2,211.57           0.00       0.00
 Peoples Gas                             Unsecured           0.00           NA            NA            0.00       0.00
 PLS                                     Unsecured         281.00           NA            NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         305.00        305.21        305.21           0.00       0.00
 Razor Capital LLC                       Unsecured           0.00        885.48        885.48           0.00       0.00
 Ron's Auto Sales                        Secured             0.00      4,404.92      4,404.92           0.00       0.00
 Ron's Auto Sales                        Secured        4,404.92            NA       4,404.92           0.00       0.00
 Rush Oak Park                           Unsecured      1,470.00            NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-05949              Doc 55   Filed 04/16/19    Entered 04/16/19 14:04:02               Desc        Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim        Claim       Principal       Int.
 Name                                  Class    Scheduled        Asserted     Allowed        Paid          Paid
 Social Security Administration     Unsecured     19,999.00       24,324.90    24,324.90           0.00        0.00
 Speedy Cash                        Unsecured         383.00             NA           NA           0.00        0.00
 Sprint                             Unsecured         775.00             NA           NA           0.00        0.00
 TCF Bank & Savings                 Unsecured         200.00             NA           NA           0.00        0.00
 US Cellular                        Unsecured      1,558.00              NA           NA           0.00        0.00
 Village of Bellwood                Unsecured           0.00             NA           NA           0.00        0.00
 West Suburban Medical Center       Unsecured          98.00             NA           NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal               Interest
                                                                Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                            $0.00              $0.00                $0.00
       Mortgage Arrearage                                          $0.00              $0.00                $0.00
       Debt Secured by Vehicle                                 $8,809.84              $0.00                $0.00
       All Other Secured                                           $0.00              $0.00                $0.00
 TOTAL SECURED:                                                $8,809.84              $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00              $0.00                $0.00
        Domestic Support Ongoing                                   $0.00              $0.00                $0.00
        All Other Priority                                         $0.00              $0.00                $0.00
 TOTAL PRIORITY:                                                   $0.00              $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                               $37,299.14                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                                 $610.47
           Disbursements to Creditors                                   $0.00

 TOTAL DISBURSEMENTS :                                                                               $610.47




UST Form 101-13-FR-S (9/1/2009)
Case 18-05949        Doc 55      Filed 04/16/19     Entered 04/16/19 14:04:02            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
